Exhibit 10.8


JOURNAL MEDIA GROUP, INC.
SUPPLEMENTAL BENEFIT PLAN
(Effective April 1, 2015)


Journal Media Group, Inc. (the “Company”) adopted this Journal Media Group, Inc.
Supplemental Benefit Plan (the “SERP”) effective April 1, 2015. The SERP is
intended to provide benefits equivalent to those provided under the Journal
Communications, Inc. Supplemental Benefit Plan (the “JRN Plan”). The JRN Plan
benefits were frozen temporarily effective July 1, 2009 and permanently
effective January 1, 2011. Prior to the freeze, the JRN Plan supplemented
pension benefits received by certain employees under the Journal Communications,
Inc. Employees’ Pension Plan (“Pension Plan”) and the Journal Communications,
Inc. 401(k) Plan (“401(k) Plan”) which were affected by Internal Revenue Code
(“Code”) limitations.
The SERP is unfunded and is maintained by the Company for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.
The SERP is designed to comply with Internal Revenue Code Section 409A relating
to deferred compensation. Any definitions and any ambiguities shall be
interpreted so as to comply with that section.
1.    Eligibility.
Employees of the Company and former employees of Journal Communications, Inc.
are eligible for benefits hereunder if both of the following apply:
(i)
As of the Distribution Time (as defined herein), the individual was either a
current or a former employee Journal Communications, Inc. whose primary
employment or former employment (respectively) related primarily to the
newspaper business of Journal Communications, Inc. For purposes of the SERP,
“Distribution Time” shall have the meaning set forth in the Employee Matters
Agreement, dated July 30, 2014, by and among The E.W. Scripps Company, Desk
Spinco, Inc., Scripps NP Operating, LLC, a Wisconsin limited liability company
(formerly known as Desk NP Operating, LLC), Journal Communications, Inc., Boat
Spinco, Inc., and Journal Media Group, Inc.)

(ii)
As of the Distribution Time, the individual was a participant under the JRN
Plan.

Each person participating in this SERP is a “Participant.”





--------------------------------------------------------------------------------


2.    Amount of Supplemental Benefit.
Supplemental benefits under the JRN Plan consisted of benefits related to the
Pension Plan (“Pension Plan Benefit”) and benefits related to the 401(k) Plan
(“401(k) Plan Benefits”). These benefits continue under this SERP, as described
below:
(a)
Pension Plan Participants. The Pension Plan Benefit of each participant under
the JRN Plan was frozen effective July 1, 2009. A Participant’s Pension Benefit
under this SERP shall be equal to that Participant’s Pension Benefit under the
JRN Plan as calculated as of the Distribution Time (as shown in Appendix A) and
as adjusted to reflect applicable limits in the Code from time to time.



(b)
401(k) Plan Participants. The 401(k) Plan Benefit of each participant under the
JRN Plan was frozen effective October 12, 2010. A Participant’s 401(k) Plan
Benefit under this SERP shall be equal to that Participant’s 401(k) Plan Benefit
under the JRN Plan as calculated as of the Distribution Time. Earnings shall be
credited to the account of each Participant, from time to time, at the rate
determined by the compensation committee of the Company’s board of directors.



3.    Payment of Benefits.


All payment terms that existed under the JRN Plan for any Participant shall
continue to apply under this SERP. This includes (without limitations) form of
payment, beneficiary designations, and timing of payment.


(a)
Pension Plan Benefits. Pension Plan Benefits which become payable to a
Participant under this SERP shall be payable as of the first of the month
following the later of the Participant’s separation from service or attainment
of age 60 (subject to the requirements for “Specified Employees” as described
below), in the following forms of payment.



(i)
Single Employees. If a Participant does not have a spouse as of the later of the
Participant’s separation from service or attainment of age 60, Pension Plan
Benefits under the SERP will be payable to the Participant in the form of a
monthly single-life benefit. Such Pension Plan Benefit payments shall be made
monthly during the Participant’s lifetime, with payments ceasing upon the
Participant’s death.



(ii)
Married Employees. If a Participant does have a spouse as of the later of the
Participant’s separation from service or attainment of age 60, Pension Plan
Benefits under the SERP will be payable to the Participant in the form of a 50%
joint and survivor benefit. Such


- 2 -

--------------------------------------------------------------------------------


Pension Plan Benefit payments shall be made monthly during the Participant’s
lifetime and, upon the Participant’s death, 50% of such benefits shall be
payable to the Participant’s spouse for the spouse’s life. Pension Plan Benefit
payments under the plan will cease on the later of the death of the Participant
or the death of the Participant’s spouse.


(iii)
Small Benefit Cashouts. If, as of the later of a Participant’s separation from
service or attainment of age 60, the Participant’s Pension Plan Benefits equal a
monthly annuity of $100 or less, such Participant’s Pension Plan Benefits shall
be paid in the form of a lump sum payment on the payment date specified in this
Section 3(a). The actuarial factors used in this calculation shall be the same
actuarial factors used for small amount cashouts under the Pension Plan.



(iv)
Death Benefits. If a Participant dies before Pension Plan Benefits under this
SERP have begun, Pension Plan Benefits payable upon the Participant’s death, if
any, will be made to the Participant’s beneficiary in a lump sum on the first
day of the month following the later of the Participant’s death or the date on
which the Participant would have attained age 60. If a Participant dies after
Pension Plan Benefit payments under the SERP have begun, any benefits payable
upon the Participant’s death shall be made in accordance with (ii) above.



(b)
401(k) Plan Benefits. 401(k) Plan Benefits that become payable to a Participant
under this SERP shall be payable according to the following provisions:



(i)
Active Employees on January 1, 2008. For Participants who were in active
employment with Journal Communications, Inc. on January 1, 2008, 401(k) Plan
Benefits shall be made in a lump sum payment on the first of the month following
the later of the Participant’s separation from service or attainment of age 60
(subject to the requirements for “Specified Employees” as described below).



(ii)
Terminated Employees prior to January 1, 2008. For Participants who separated
from service with Journal Communications, Inc. prior to January 1, 2008, 401(k)
Plan Benefits shall be made in the form of a lump sum payment on the later of
January 1, 2008 or the first of the month following the Participant’s attainment
of age 60.



(iii)
Death Benefits. If a Participant dies before 401(k) Plan Benefits under this
SERP have been made, the Participant’s 401(k) Plan


- 3 -

--------------------------------------------------------------------------------


Benefits will be paid to the Participant’s beneficiary in a lump sum on the
first of the month following the Participant’s death.


(iv)
Small Benefit Cashouts. If, as of a Participant’s separation from service, the
Participant’s 401(k) Plan Benefit is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B) and any other conditions to the limited
cashouts exception contained in Section 1.409A-3(j)(4)(v) are satisfied, such
Participant’s 401(k) Plan Benefits shall be paid in the form of a lump sum
payment in the month following the Participant’s separation from service.



4.    Company’s Payment Obligation.
Benefits under this SERP shall be payable exclusively from the general assets of
the Company, and the Company shall be under no obligation to set aside, earmark,
or entrust any fund or assets with which to pay such benefits. Participants (and
their beneficiaries) shall be general creditors of the Company with respect to
benefits hereunder as, if, and when any benefits become payable.


5.    Beneficiary.
A Participant’s beneficiary hereunder shall be the same person(s) determined to
be the Participant’s beneficiary under the Pension Plan (for benefits accrued
pursuant to Section 2(a) of this SERP) or under the 401(k) Plan (for benefits
accrued pursuant to Section 2(b) of this SERP). Beneficiary designations in
effect under the JRN Plan shall continue under this SERP.


6.    General.
No Participant or beneficiary shall have any right to assign, transfer or
otherwise convey to any person or entity the right to receive any payments
hereunder. The Company reserves the right to amend or terminate this SERP in any
manner, at any time, and for any reason.


7.Prior Plans.


This SERP supersedes all prior plans, including the JRN Plan for all
Participants.



- 4 -

--------------------------------------------------------------------------------


8.    Specified Employees.


Notwithstanding anything in the SERP to the contrary, if any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of Section
409A of the Code would otherwise be payable or distributable under this SERP by
reason of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(a)
if the payment or distribution is payable in a lump sum, the Participant’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of the Participant’s death or the first day of the
seventh month following the Participant’s separation from service; and



(b)
if the payment or distribution is payable in installments, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant, without interest, and the normal payment
or distribution schedule for any remaining payments or distributions will
resume.



For purposes of this SERP, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or a committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this SERP.




[END OF DOCUMENT]



- 5 -

--------------------------------------------------------------------------------


APPENDIX A


Pension Plan Benefits as of the Distribution Time


 
BENEFIT ($)
ACTIVE EMPLOYEE PARTICIPANTS
 
Elizabeth Brenner
 
George Stanley
 
 
 
TERMINATED VESTED PARTICIPANTS
 
Todd Adams
 
James Clark
 
Cristina Garcia-Thomas
 
Steven Huhta
 
William M. Kaiser
 
Richard Luedtke
 
Scott Pompe
 
Mark Thomas
 
 
 
RETIRED PARTICIPANTS RECEIVING PAYMENT
 
Richard Dobson
 
Astrid Garcia
 
Kenneth Kieck
 
Gordon Lowry
 
Keith Spore
 




- 6 -